Citation Nr: 0409206	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hammertoe, right foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected fracture, right wrist, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected fracture, right index finger, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran presented testimony at a personal hearing which 
was chaired by the undersigned Veterans Law Judge at the 
Board's headquarters in Washington, D.C. on October 27, 2003.  
A transcript of the hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The veteran has a hallux valgus deformity of his right 
second toe.

2.  The veteran has some limitation of motion of the right 
wrist with some residual pain in the area of the old 
fracture, but no evidence of any related swelling, deformity, 
ankylosis, or arthritis.

3.  The veteran has a flexion deformity of 30 degrees 
involving his right index finger, with some tenderness on 
palpation over the PIP joint.
4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disabilities involving his right foot, right wrist and right 
index finger, so as to render impractical the application of 
the regular schedular standards.

5.  The existence of a current disability of the right ankle 
is not supported by competent medical evidence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right foot hammertoe disability 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5280, 5282 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right wrist fracture disability 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5215 (2003).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right index finger fracture 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5225 (2003).

4.  Application of the extraschedular provisions for the 
right foot, right wrist and right index finger disabilities 
is not warranted.  38 C.F.R. § 3.321(b) (2003).

5.  The criteria necessary to establish service connection 
for a right ankle disorder have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that he is entitled to 
higher disability ratings for service-connected disabilities 
involving his right foot hammertoe, right wrist and right 
index finger.  He further contends that he should be service 
connected for a right ankle disorder, essentially on the 
basis that an altered gait caused by his service-connected 
right foot hammertoe disability has caused recurrent sprain 
injuries to his right ankle.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282 (2001) [the Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in June 2002 advising him of the provisions relating to the 
VCAA pertinent to his claims, to include advising him that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  The 
Board notes that, even though the VCAA letter in question 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one-year period has since expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in connection with the development and 
adjudication of the claims at issue on appeal was legally 
sufficient under the present circumstances.  In this case, 
the letter expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claims at issue on appeal.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.

The Board also notes that the fact that the veteran's claims 
were adjudicated by the RO in January 2003, prior to the 
expiration of the one-year period following the June 2002 
notification of the veteran of the evidence necessary to 
substantiate his claims, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran has been afforded VA 
examinations which included evaluation of the disabilities at 
issue herein.  It appears that all known and available 
service, private and VA medical records have been obtained 
and are associated with the veteran's claims folder.  The 
veteran does not contend that additional evidence that is 
pertinent exists and needs to be obtained.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  He also was 
informed of his right to a hearing before the Board, and as 
stated above he presented testimony before the undersigned 
Veterans Law Judge in October 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).




1.  Entitlement to an increased disability rating for 
service-connected hammertoe, right foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for status 
post fracture, right wrist, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
fracture, right index finger, currently evaluated as 10 
percent disabling.

Because these disabilities are musculoskeletal in nature, in 
the interest of economy the Board will address them together.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

Specific diagnostic codes will be discussed where appropriate 
below.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The veteran left military service in October 1984 and almost 
immediately filed a claim of entitlement to service 
connection for the three disabilities here under 
consideration.  Based on reports of an August 1982 injury, 
service connection was granted for the right index finger 
fracture and the right wrist fracture in a January 1985 VA 
rating decision.  A 10 percent rating was assigned for the 
index finger disability and a noncompensable rating was 
assigned for the right wrist fracture.  In a January 1986 
rating decision, service connection was granted for hammertoe 
of the right foot based on in-service complaints of pain in 
the right second toe; a noncompensable disability rating was 
assigned.

In March 1990, based on findings reported on a January 1990 
VA examination, the RO increased the rating assigned for the 
veteran's right wrist disability from noncompensably 
disabling to 10 percent disabling under Diagnostic Code 5212.  
The January 1990 VA examination which showed that he lacked 
about 10 degrees of full extension of the wrist and about 10 
degrees of full flexion, with X-rays showing a mild malunion 
with an increased bolar angulation of the distal radius.  The 
ratings then assigned for the right index finger (10 percent 
under Diagnostic Code 5225) and right foot hammertoe (zero 
percent under Code 5282) remained unchanged.  

The Board notes that there is no evidence of medical 
treatment, evaluation, or hospitalization for these 
disabilities in the intervening period between 1990 and 2002.

The veteran's claim on appeal seeking increased ratings for 
his service-connected disabilities involving his right foot 
hammertoe, right wrist, and right index finger was filed in 
January 2002.  He stated at that time that while he had not 
been treated by a private physician or at a VA hospital, he 
had to stop for an hour or more in his work as an electrician 
due to the disabling nature of these disabilities.  He 
requested a VA examination and reevaluation of his disability 
ratings on such grounds.

In connection with his current claim, the veteran's 
disabilities were evaluated on a VA compensation examination 
in August 2002.  Regarding his hammertoe, the veteran 
reported a history of surgical fusion of his hammertoe-
deformed second toe to his third toe, which had been followed 
by recurrent flare-ups of pain in the region of the 
metararsophalangeal (MTP) joints on walking.  He denied any 
associated swelling of his toes.  As for his right wrist, the 
veteran recounted a history of flare-ups of pain in the right 
wrist with use, for example, he indicated that use of 
screwdriver was particularly painful and he stated that 
activity caused weakness in his right wrist.  He also denied 
any associated swelling of the wrist.  Regarding the right 
index finger, the veteran stated that he sustained a fracture 
of this finger at the same time he injured his right wrist, 
and he indicated that due to this injury, he could not 
straighten his finger.  As for his current symptoms, he 
reported a history of intermittent flare-ups of pain at the 
right proximal interphalageal (PIP) joint.

Clinically, the medical findings on the August 2002 VA 
examination for the right hammertoe disability were 
significant for some tenderness to palpation in the region of 
the right second MTP joint; otherwise, there was no evidence 
of swelling and the movements of the fused second and third 
toes were in concert with the rest of his toes.  X-rays of 
the right foot showed absence of the middle phalange of the 
second toe with retention of the distal phalange, and some 
hallux valgus deformity, but no definite evidence of 
fracture.  The diagnosis based on these findings was hammer 
deformity of the right second toe, treated surgically, now 
fused to the right third toe, with residual metatarsalgia.

Examination of his right wrist in August 2002 showed no 
swelling or deformity, but he had some tenderness to 
palpation.  Active and passive range of motion on 
dorsiflexion could be performed up to 60 degrees, while he 
had 35 degrees of palmar flexion in active and passive range 
of motion.  His range of motion on radial division could be 
performed up to 20 degrees, while he had up to 30 degrees on 
ulnar division.  It also was noted that the veteran reported 
pain and weakened movement against resistance at the extremes 
of dorsiflexion and palmar flexion range of motion.  X-rays 
of the right wrist showed no evidence of fracture, 
dislocation, or arthritic changes.  The diagnosis based on 
these facts was fracture of the right wrist with residual 
pain.

Examination of the veteran's right index finger in August 
2002 showed no evidence of swelling or deformity, but there 
was tenderness to palpation over the PIP joint.  In addition, 
he had a flexion deformity of 30 degrees.  In terms of 
movement, he could only extend the finger at the PIP joint to 
10 degrees on active movement; however, passively, the finger 
could be extended all the way to zero degrees.  As for 
transverse movement, the tip of the fingers could be 
approximated to the transverse fold of the thumb except the 
tip of the right index finger, which remained about two 
centimeters away from the transverse fold of the thumb.  
Additionally, the examiner found no evidence of muscle 
atrophy in the finger, although right hand grip showed 
variable strength with successive efforts.  X-rays of the 
right index finger showed no arthritic changes, or evidence 
of fracture or dislocation.  The diagnosis based on these 
findings was fracture of the right index finger, treated with 
cast, and now with residual pain and flexion deformity.

On the basis of the above, the RO issued a rating decision in 
January 2003 which increased the rating assigned for the 
hammertoe disability from zero percent to 10 percent under 
Diagnostic Codes 5280-5282.  The increased was based on VA 
examination X-rays findings showing a hallux valgus deformity 
of the right second toe.  The ratings assigned for the right 
wrist and right index finger disabilities remained unchanged.  
This appeal followed.

As noted above, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in October 2003.  He indicated 
that he sometimes was impaired in his work as an electrician 
due to his disabilities, in particular in his use of power 
tools and screwdrivers due to pain, fatigue and limited 
movement in his right hand and wrist.  He stated that his 
right hammertoe disability limited the amount of time he 
could comfortably stand and walk around.  He also stated that 
he had trouble buttoning shirts due to his right index finger 
disability, and so he avoided wearing those kinds of shirts 
entirely.

Analysis

The Board initially notes that it is undisputed that the 
veteran's right hand is major or dominant hand.  See 38 
C.F.R. § 4.69 (2002) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major].

Assignment of diagnostic codes

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Based on the medical history, diagnosis and identified 
symptoms described above, the Board concludes that the 
veteran's service-connected hammertoe disability of the right 
foot is appropriately rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280-5282 [hallux valgus, unilateral (5280) 
and hammertoe (5282)].  These codes provide the rating 
criteria for foot disabilities involving hallux valgus and 
hammertoe deformities, which is exactly what the veteran has 
involving the second toe of his right foot.

The veteran's right wrist disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 [limitation of motion of the 
wrist].  No other diagnostic code specifically addresses 
limitation of motion of the wrist.  Although Diagnostic Code 
5214 allows for ratings based on ankylosis of the wrist, the 
veteran's right wrist is not ankylosed and he does not so 
contend.  [Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86)].  
Diagnostic Code 5215 therefore provides the most appropriate 
rating criteria.  

The veteran's right index finger has been rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5225 [ankylosis of 
the index finger].  See 38 C.F.R. § 4.20 (2002) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  The 
Board observes that the right index finger is not actually 
ankylosed, and the veteran does not so contend.  

There is one other potentially applicable rating code, 
Diagnostic Code 5229 (limitation of motion, index or long 
finger).  Because this code, like Diagnostic Code 5225, 
provides no higher rating than that presently assigned (10 
percent), the veteran can gain no advantage by consideration 
of either schedular criteria under the circumstances.  
Nevertheless, to afford a complete discussion of the case, 
the Board in its analysis will address this claim under both 
Diagnostic Codes 5225 and 5229.
The Board will also discuss whether a rating is warranted 
under Diagnostic Code 5153 [amputation of indeed finger] is 
in order, as further detailed below.  

Finally, with respect to the assignment of the diagnostic 
codes for the veteran's service-connected disabilities at 
issue here on appeal, the Board notes as well that the 
veteran has not suggested more appropriate diagnostic codes 
for any of these disabilities.

Schedular ratings

(i.) Hammertoe, right foot

The veteran has been awarded a 10 percent rating under 
Diagnostic Codes 5280-5282 by the RO.  See 38 C.F.R. § 4.27 
(2002) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a unilateral 
hallux valgus deformity of the foot is rated 10 percent 
disabling if either based on post-operative resection of the 
metatarsal head or if it is considered a severe deformity, 
equivalent to amputation of the great toe.  Under Diagnostic 
Code 5282, a hammertoe deformity affecting all toes is rated 
10 percent disabling, if unilateral and without a claw foot, 
while such a deformity affecting single toes is rated 
noncompensably (zero percent) disabling.

Evidence of record shows a post-operative hammertoe of a 
single toe, the second right toe [the operation was in early 
1981, before the veteran entered military service.]  Under 
Diagnostic Code 5282, this warrants the assignment of a 
noncompensable disability rating.

The medical evidence that is relevant and probative to the 
current level of disability, consisting of the report of the 
VA examination conducted in August 2002, shows that the 
veteran has a hallux valgus deformity of his second toe on 
his right foot, as identified by X-rays taken in connection 
with that examination.  On these facts, the disability is 
appropriately rated 10 percent disabling under Code 5280 
based on the hallux valgus deformity.  

It appears that the veteran believes that these criteria 
provide entitlement to separate 10 percent ratings.  To 
assign two 10 percent disability ratings for one deformed toe 
would clearly violate the antipyramiding regulation, 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  Indeed, the only 
current residuals of the hammertoe operation appears to be 
the hallux valgus, which is rated as 10 percent.  Moreover, 
hammertoe of one toe, even if it did currently exist, 
warrants a noncompensable rating under the criteria in 
Diagnostic Code 5282.

 Because the 10 percent rating under Diagnostic Code 5280 the 
maximum compensable level of disability that can be assigned 
under the regular schedular standards for a unilateral hallux 
valgus deformity, a higher schedular rating is not warranted.

(ii.) Fracture, right wrist

Under Diagnostic Code 5215, limitation of motion of the wrist 
(major or minor hand) is rated a maximum of 10 percent 
disabling if dorsiflexion is limited to less than 15 degrees 
or if palmar flexion is limited in line with the forearm.

As with the right foot disability, the veteran is presently 
in receipt of the maximum schedular rating for his right 
wrist disability.  As noted above, there is no evidence that 
the wrist is ankylosed. The findings on the 2002 VA 
examination noted some limitation of motion of the right 
wrist with some tenderness in the area of the old fracture, 
but there was no evidence of ankylosis or X-ray findings 
showing any degenerative arthritis.  The relevant diagnostic 
criteria provides no basis for the award of an increased 
rating for the right wrist disability.



(iii.) Fracture, right index finger

Under Diagnostic Code 5225, unfavorable or favorable 
ankylosis of the index finger is rated a maximum 10 percent 
disabling.  A "Note" to this code specifies, however, that 
consideration of whether an evaluation based on amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the affected hand must 
also be made.

Amputation of the index finger is rated under Diagnostic Code 
5153, which provides a maximum rating for the major hand of 
30 percent if more than one-half of the bone is lost on that 
finger with metacarpal resection; lower ratings of 20 percent 
(for amputation without metacarpal resection, at the PIP 
joint or proximal thereto) and 10 percent (through the middle 
phalanx or at distal joint) may also be assigned if 
warranted.

The clinical findings on the 2002 VA exam showed that could 
passively extend the index finger all the way to zero 
degrees, and that on transverse movement he could move the 
tip of the fingers to the transverse fold of the thumb except 
the tip of the right index finger, which remained about two 
centimeters away from the transverse fold of the thumb.  

With consideration of the pertinent facts, the Board finds 
that a preponderance of the evidence is against any higher 
level of disability for the veteran's right index finger 
under the schedular criteria.  The August 2002 VA 
compensation examination was significant for the fact that 
the veteran had a flexion deformity of 30 degrees with some 
tenderness on palpation over the PIP joint.  There was no 
limitation of motion identified, and the finger was not 
ankylosed.  Moreover, X-rays showed no abnormalities, to 
include any arthritis.  On these facts, the veteran would not 
be entitled to an increased rating whether his disability was 
rated under Code 5225 for favorable or unfavorable ankylosis 
or under Code 5229 for limitation of motion of the index 
finger.  In short, there is no schedular basis to award the 
veteran a rating in excess of the maximum 10 percent rating 
he already is receiving under Code 5225.

Furthermore, the Board finds no basis to consider evaluating 
this disability on the basis of amputation in the clear 
absence of any evidence of (1) actual amputation of the right 
index finger, or (2) any evidence showing related multi-digit 
impairment of the right hand.  With respect to (1), there 
obviously is no amputation.  With respect to (2), there is no 
multi-digit impairment  These findings do not in the Board's 
estimation warrant consideration on the basis of the "Note" 
to Diagnostic Code 5225.

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  The findings on the recent exam do not meet the 
level of impairment assignable for the 10 percent rating 
under Code 5229 [requiring the gap to be of one inch (2.5 
centimeters) or more].  In any event, the veteran is already 
assigned a 10 percent rating.

Factors applicable to all three increased rating claims

DeLuca considerations

The Board recognizes that the Court, in DeLuca, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  38 C.F.R. 
§§ 4.40, 4.45.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
As noted above, in the instant case, the veteran is receiving 
the maximum evaluations for his service-connected 
disabilities affecting his right foot, right wrist and right 
index finger.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.

Extraschedular rating consideration

In the April 2003 statement of the case, the RO included the 
regulation for an extraschedular rating.  Since the matter of 
referral for an extraschedular evaluation has been considered 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of a claim for an 
increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  The record does not show that the 
veteran has required hospitalization for his disabilities; 
indeed, by his own admission and as shown by the record on 
appeal, he has not sought or received medical treatment 
through VA for any of these disabilities in the recent past.  
Additionally, while the Board does not dispute the veteran's 
accounts of experiencing some limitations in his line of work 
as an electrician due to these disabilities, particularly the 
right wrist disability, there is not shown to be evidence of 
"marked interference" with employment due to one or more of 
these disabilities over and above that contemplated in the 
assigned schedular ratings now assigned.  Indeed, the veteran 
does not appear to contend that his work is significantly 
impacted.  The Board has not reason whatsoever that these 
disabilities likely cause him some problems at work; however 
he is in fact for with a combined 30 percent rating for the 
extent of impairment caused by these disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In summary, there is no evidence of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned for any of the three 
service-connected disabilities here under consideration.  The 
Board therefore has determined that referral of the case for 
extra schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence is against ratings in excess of 
those currently assigned for the veteran's service-connected 
disabilities involving his right foot, right wrist and right 
index finger.  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to service connection for a right ankle 
disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the above, service connection may be granted 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003).

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual background

The pertinent facts may be briefly set forth, as follows.  
The veteran's service medical records show that he sprained 
his right ankle in November 1982 playing basketball.  X-rays 
taken of his right ankle at that time were negative.  Aside 
from providing him crutches and Motrin(r) for pain relief at 
the time of that sports injury, the balance of his service 
records are negative for any additional treatment or other 
injury to his right ankle.  Moreover, no disability of the 
right ankle was identified on the veteran's discharge 
physician examination conducted in September 1984.

There is no pertinent evidence or communication from the 
veteran regarding his right ankle for many years after 
service, until a filed a claim in January 2002 requesting 
service connection for a right ankle disorder.  No complaints 
or findings as to the right ankle are identified on VA 
compensation examinations conducted in 1984, 1987 and 1990.  
Further, VA outpatient reports from the mid-1980s and private 
records from a Dr. J. I., M.D., also dated from the mid-
1980s, fail to disclose any findings regarding the veteran's 
right ankle.

The veteran did not report any complaints regarding his right 
ankle at the time of his August 2002 VA compensation 
examination.  Although as noted above the examiner's 
attention was directed to the right lower extremity no 
pertinent findings as to the right ankle were reported.  X-
rays taken of the veteran's right foot in connection with 
this examination  failed to disclose any findings regarding 
the ankle.

In the veteran's June 2003 substantive appeal, he indicated 
that he disagreed with the denial of service connection for a 
disability of the right ankle on account of the fact that he 
developed an altered gait as a result of his service-
connected right foot hammertoe disability, which then led to 
increasing discomfort in his right ankle.  At his hearing 
before the undersigned in October 2003, he reiterated how his 
service-connected hammertoe disability caused him to alter 
his gait, which in turn, led to occasional swelling and 
discomfort in his right ankle from time to time.

Analysis

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury or 
of a service-connected disability; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
or the service-connected disability and the current 
disability.  

With respect to Hickson/Wallin element (2), there is evidence 
of a right ankle injury in service.  In addition, there is a 
service-connected disability, the hammertoe residuals which 
have been discussed at some length above.   

After having carefully reviewed the record, and for reasons 
expressed immediately below, the Board finds that the medical 
evidence does not establish the existence of any current 
residual disability of the right ankle.  Hickson/Wallin 
element (1) is therefore not met, and the veteran's claim 
fails on that basis.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  As noted above, a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Degmetich, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte, 10 Vet. App. 268 (1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

The medical evidence in this case includes multiple VA 
examinations conducted over the years since the veteran left 
service, to include four VA exams conducted between 1984 and 
2002.  None of these examinations contain any findings 
showing either complaints of pain, swelling, or other 
discomfort in the veteran's right ankle or a diagnosis for a 
disability of the right ankle.  No other medical report in 
the claims file identified a right ankle disability.

To the extent that the veteran himself is attempting to 
establish that he has a right ankle disability which is 
related to his military service or a service-connected 
disability, it is now well-established that lay persons 
without medical training, such as the veteran, are not 
competent to render opinions on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Although the Board does not necessarily doubt that the 
veteran may experience occasional right ankle discomfort, 
this does not mean that he has a disability.  Symptoms, such 
as pain, alone without an underlying disease process does not 
constitute a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In conclusion, there is no competent evidence of a current 
disability of the right ankle, and the claim fails on that 
basis alone.  

The Board additionally observes that in the absence of a 
current disability, Hickson element (3), medical nexus, is 
necessarily lacking also.  Insofar as the veteran himself is 
contending not only that he has a right ankle disability but 
also that it is related to service or to his service-
connected hammertoe, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  

The board additionally observes that based on this factual 
record, in which no current disability has been medically 
demonstrated attempting to obtain a medical nexus opinion 
would obviously be useless.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  As the Court has stated: "VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right ankle 
disorder.  The benefit sought on appeal is accordingly 
denied.









CONTINUED ON NEXT PAGE



ORDER

An increased rating for service-connected hammertoe, right 
foot, is denied.

An increased rating for service-connected fracture, right 
wrist, is denied.

An increased rating for service-connected fracture, right 
index finger, is denied.

Service connection for a right ankle disorder is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



